DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Davis et al. (“Davis”), United States Patent Application Publication No. 2009/0157496. 

As per claim 1, Davis discloses an information presentation method using a server comprising:
 acquiring behavior information of users that includes a plurality of types of information ([0073] and [0080]-[0081] wherein the system tracks behavior information in the form of real-time location data, wherein the information includes a plurality of types of information such as user information as described in [0093] and [0134] such as if the user is a seller/buyer or for a dating site and location information, which are all related to user behavior); 
calculating, on the basis of the behavior information of a first user and the behavior information of a different user, a degree of association between the first user and the different user ([0080] wherein users are discovered to be at the same location as each other within a certain threshold, who have permission to meet for a particular reason based on overlap); 
receiving, from a terminal device of the first user, an acquisition request of the behavior information from a terminal device of the different user ([0080] wherein the user can make subsequent exchanges (an acquisition request since an exchange is the desire to acquire more information));
determining, from the plurality of types of information included in the behavior information of the different user, a first information to be requested from the terminal device of the different user, on the basis of the behavior information of the first user at a time when the acquisition request is received ([0080] wherein the user can make subsequent exchanges (an acquisition request) including behavior information based on the user at the time of the request such as the relationship status or when they leave as described in [0140]);
requesting the first information from the terminal device of the different user according to the degree of association between the first user and the different user ([0140] wherein the user can request information (in the form of an exchange) based on the degree of association, such that the user is no longer in the same location or in a relationship); and presenting the first information of the different user that is ([0080] wherein subsequent information is presented in the form of exchange between the users.)  

As per claim 2, Davis discloses the information presentation method according to claim 1, wherein the first information to be requested from the terminal device of the different user is determined with reference to a relationship between the behavior information of the first user at the time when the acquisition request is received and the first information to be requested from the terminal device of the different user, which is stored in advance ([0140] wherein the user can request information (in the form of an exchange) based on the degree of association, such that the user is no longer in the same location or in a relationship).  

As per claim 3, Davis discloses the information presentation method according to claim 1, wherein the degree of association is calculated according to a commonality of the behavior information ([0080] where in a predefined distance is calculated as the degree of association, as well as the intent of relationship as described in [0093].)

As per claim 4, David discloses the information presentation method according to claim 2, wherein the degree of association is calculated according to a commonality of the behavior information ([0080] wherein the overlapping of location is the commonality of behavior, as well as the intent of relationship as described in [0093].)  
([0065] wherein certain relationships are weighted by primacy to determine degree of association).  

As per claim 6, Davis discloses the information presentation method according to claim 2, wherein a weight for a commonality of specific information among the plurality of types of information included in the behavior information is set to be higher than a weight for a commonality of different information among the plurality of types of information included in the behavior information to calculate the degree of association ([0065] wherein certain relationships are weighted by primacy to determine degree of association).    

As per claim 7, Davis discloses the information presentation method according to claim 3, wherein a weight for a commonality of 3Application No. 16/052,165 Docket No. 004200-F00154 specific information among the plurality of types of information included in the behavior information is set to be higher than a weight for a commonality of different information among the plurality of types of information included in the behavior information to calculate the degree of association ([0065] wherein certain relationships are weighted by primacy to determine degree of association).     

As per claim 8, Davis discloses the information presentation method according to claim 1, further comprising: presenting information included in the behavior information of the first user to the terminal device of the different user according to an information acquisition request from the terminal device of the different user ([0133] wherein information is included based on the request).  

As per claim 9, Davis discloses the information presentation method according to claim 2, further comprising: presenting information included in the behavior information of the first user to the terminal device of the different user according to an information acquisition request from the terminal device of the different user ([0133] wherein information is included based on the request).  

As per claim 10, David discloses the information presentation method according to claim 3, further comprising: presenting information included in the behavior information of the first user to the terminal device of the different user according to an information acquisition request from the terminal device of the different user ([0133] wherein information is included based on the request).  

As per claim 11, David discloses the information presentation method according to claim 8, wherein the information included in the behavior information of the first user corresponding to the first information of the different user presented to the terminal ([0133] wherein information is included based on the request).  
.  
As per claim 12, David discloses the information presentation method according to claim 1, wherein at least two types of information of the plurality of types of information included in the behavior information are selected from time information, position information, biological information, and imaging information of the users and the two types of information are associated with each other ([0093] wherein position information and biological information are described in the form of a location and social/topical data for the sake of make social relationships).  

As per claim 13, Davis discloses the information presentation method according to claim 2, wherein at least two types of information of the plurality of types of information included in the behavior information are selected from time information, position information, biological information, and imaging information of the users and the two types of information are associated with each other ([0093] wherein position information and biological information are described in the form of a location and social/topical data for the sake of make social relationships).  

As per claim 14, Davis discloses the information presentation method according to claim 1, wherein the first information to be requested from the terminal device of the different user is determined on the basis of second information that is information acquired by association of one type of information and a different type of information that are two or ([0093] wherein position information and biological information are described in the form of a location and social/topical data for the sake of make social relationships).  

As per claim 15, Davis discloses the information presentation method according to claim 1, wherein a plurality of types of information selected from time information, position information, biological information, and imaging information of 5Application No. 16/052,165 Docket No. 004200-F00154 the users are presented to the terminal device of the first user as the first information ([0093] wherein position information and biological information are described in the form of a location and social/topical data for the sake of make social relationships).   

As per claim 16, Davis discloses a non-transitory computer readable recording medium storing an information presentation program for causing the server to execute the information presentation method according to claim 1(See the rejection of claim 1).  

As per claim 17, claim 17 discloses the system that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 18, Davis discloses the information presentation apparatus according to claim 17, further 6Application No. 16/052,165 Docket No. 004200-F00154 comprising: a relationship storage that stores in advance a relationship between the behavior information of the first user at the time when the acquisition request is received and the first information to be requested from the ([0140] wherein the user can request information (in the form of an exchange) based on the degree of association, such that the user is no longer in the same location or in a relationship).

As per claim 19, claim 19 discloses the system that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

As per claim 20, Davis discloses the information presentation apparatus according to claim 19, wherein the processor is further configured to present the information included in the behavior information of the first user corresponding to the first information of the different user presented to the terminal device of the first user to the different user ([0133] wherein information is included based on the request).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158